Citation Nr: 0017287	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately 16 years of active duty, to 
include the period from July 1974 to June 1976, and from 
January 1984 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted claims of service connection 
for chronic low back pain with mild facet arthritis, and 
onychomycosis of the first toe nail of both feet, and denied 
a claim of entitlement to service connection for bilateral 
hearing loss.  

In his substantive appeal, received in February 1999, the 
veteran requested a hearing before a Member of the Board in 
Washington, D.C.  In May 2000, the RO sent the veteran notice 
that a hearing was scheduled on June 12, 2000.  Subsequently, 
the veteran failed to appear for his scheduled hearing, and 
the claims folder does not indicate that the veteran filed a 
motion for a new hearing.  Accordingly, the Board will 
proceed without further delay.

The Board also observes that, in a rating decision entered in 
November 1998, the RO granted service connection for chronic 
back pain with mild facet arthritis, and onychomycosis of the 
first toe nail of both feet, for which 10 percent and 
noncompensable ratings were assigned, respectively.  
Thereafter, the veteran indicated his disagreement with the 
10 percent and noncompensable ratings assigned for his low 
back disorder and fungal infection of the toe nails disorder 
in a statement (VA Form 9) received by the RO in February 
1999.  The Board finds that the veteran has submitted a 
timely Notice of Disagreement with the ratings assigned for 
these disorders.  38 C.F.R. §§ 20.201, 20.302 (a) (1999).  
This matter is addressed in the REMAND part of this decision. 


FINDING OF FACT

The claims file does not contain credible medical evidence 
showing that the veteran currently has a hearing loss 
disability, as defined by the applicable VA regulation, in 
either ear.



CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has bilateral hearing loss as a 
result of his service, specifically as a result of duties 
using earphones, which exposed him to acoustic trauma.  In 
November 1998, the RO denied his claim as not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Appeals for Veterans 
Claims' (Court's) case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1999).

The veteran's service medical records show that he received 
several periodic examinations, which included audiometric 
testing, between 1985 and 1997.  These reports, and the 
remainder of the veteran's service medical records, are 
silent as to complaints, treatment or a diagnosis involving 
bilateral hearing loss.  They do not include any audiometric 
results which indicated hearing loss as defined in 38 C.F.R. 
§ 3.385.

The only relevant post-service medical evidence is a VA audio 
examination report, dated in October 1998.  The results from 
the audiological examination revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
10
10
5
10
30

Speech audiometry revealed a speech recognition ability of 
100 percent in the left ear and 100 percent in the right ear.  
Average decibel loss was 14 in the left ear and 11 in the 
right ear.  The examiner stated that the veteran had mild to 
moderate sensorineural hearing loss bilaterally.  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, the veteran's VA 
examination report, dated in November 1998, does not show 
that he has bilateral hearing loss, as defined by 38 C.F.R. 
§ 3.385. See also VA Adjudication Procedure Manual M21-1, 
Part VI, 11.09 (Change 52, August 26, 1996).  The Board 
therefore finds that the claims file does not contain 
competent evidence showing that the veteran currently has 
bilateral hearing loss.

The Board has considered the veteran's statements submitted 
in support of his arguments that he has bilateral hearing 
loss as a result of his service.  However, while the 
veteran's statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence that shows that he currently has bilateral hearing 
loss, as defined by the applicable regulation.  Savage, 
supra.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
bilateral hearing loss must be denied as not well grounded. 

In recently submitted written argument, the veteran's 
representative cites Hensley v. Brown, 5 Vet. App. 155, 159-
60 (1993) in asserting that 38 C.F.R. § 3.385 does not 
preclude service connection for hearing loss where the 
appellant submits evidence that his current hearing 
disability is causally related to service.  However, in that 
case the Court of Appeals for Veterans' Claims (Court) 
determined that, when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Id.  Therefore, 
while the fact that hearing loss was not present during 
service is not fatal to the veteran's claim, the veteran must 
still submit medical evidence that he has a current hearing 
loss disability.  The post-service audiological examination 
shows that the veteran does not have a hearing loss 
disability as defined by the applicable regulation.

The Board also notes that the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley, supra.  The recent post-service VA audiological 
examination did show a 30 decibel threshold at 4000 Hertz in 
the left ear.  However, the fact remains that there is no 
medical evidence in the claims file to show that the veteran 
has hearing loss within the meaning of 38 C.F.R. § 3.385.  In 
the absence of a current diagnosis of a hearing loss 
disability, the Board must deny the claim as not well 
grounded.
 
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).






ORDER

Service connection for bilateral hearing loss is denied.


                                                         
REMAND

On assessing the fact of the veteran's disagreement with the 
10 percent and noncompensable ratings assigned for his low 
back disorder and fungal infection of the toe nails in 
conjunction with pertinent observations made by the Court in 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
Board is of the view that the increased rating claims must be 
formally referred to the RO for the issuance of an 
appropriate Statement of the Case to the veteran.  

Accordingly, the issues of increased ratings for a low back 
disorder and fungal infection of the toe nails are REMANDED 
to the RO for the following action:

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of entitlement 
to the initial assignment of a rating in 
excess of 10 percent for chronic back 
pain with mild facet arthritis, and 
entitlement to the initial assignment of 
a compensable rating for onychomycosis of 
the first toe nail of both feet, and the 
veteran should be advised of the time in 
which to perfect his appeal  ( see 
Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO should note that, as 
these claims are appeals from the 
originally assigned ratings, the holding 
in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), is for application.




The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

